Citation Nr: 1217811	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a September 17, 2002, RO decision denying service connection for asbestosis, may be reversed or amended on the basis of clear and unmistakable error (CUE). 

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for asbestosis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As to the current claim for service connection for PTSD, the Veteran is deemed to be claiming entitlement to service connection for psychiatric symptomatology regardless of the diagnosis.  Thus, the underlying issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for asbestosis without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Veteran's psychiatric disability and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision issued in February 2001, the RO denied service connection for asbestosis on the basis that the evidence did not establish that a current diagnosis of asbestosis was due to asbestos exposure in service.  The Veteran did not appeal that decision. 

2.  In a rating decision issued on September 17, 2002, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for asbestosis on the basis that no new and material evidence had been received.

3.  There was no error in the RO's September 17, 2002, decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

4.  Evidence added to the record since the September 17, 2002, rating decision relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.

5.  Asbestos exposure during service is likely and competent medical evidence has established a current diagnosis of asbestosis that is related to military service.


CONCLUSIONS OF LAW

1.  The unappealed February 2001 rating decision that denied a claim for service connection for asbestosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The RO's September 17, 2002, rating decision that declined to reopen a claim of service connection for asbestosis was not clearly and unmistakably erroneous and it became final.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2011).  

3.  Evidence added to the record since the September 17, 2002, RO determination is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Resolving all doubt in the Veteran's favor, asbestosis was incurred in as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Further, the Board is reopening the claim for asbestosis and granting service connection, which constitutes a full grant of the benefits sought.  Thus, a discussion of VA's duty to notify or assist is not necessary.

I. CUE

The Veteran essentially asserts that there was CUE in a September 2002 RO determination that declined to reopen his claim of service connection for asbestosis.  

Historically, the RO denied service connection for asbestosis in a February 2001 rating decision, on the basis that there was no indication the Veteran had asbestosis that was related to service.  The Veteran was provided notice of that rating decision and of his appellate rights in a letter sent on March 5, 2001.  He did not appeal this determination and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  Thirty-eight C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim, in this case, no pertinent evidence was received within a year of the unappealed February 2001 RO rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).      

The Veteran sought to reopen his claim for service connection in July 2002.  In a September 2002 rating action the RO declined to reopen the claim on the basis that new and material evidence had not been submitted.  The Veteran was sent notice of that rating decision and of his appellate rights, in a letter dated later that month.  He did not appeal this determination and it too became final.  See Id.  No pertinent evidence was received within a year of either the unappealed February 2001 and July 2002 RO rating decisions.  See 38 C.F.R. § 3.156(b) (2011).

Pursuant to 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE, the prior decision will be reversed and amended, resulting in the same effect as if the corrected decision had been made on the date of the reversed decision.  For the evidence to sufficiently establish CUE in a prior determination, there must be a sufficient showing that (1) the correct facts, as known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).  

To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 412 (1996) (in the context of an application to reopen, the requirement that the result would have been manifestly different but for the error meant that a finding of service connection would have to have been required); cf. Jennings v. Mansfield, 509 F. 3d. 1362 (2007).  In other words, the outcome after reopening - that is, on the merits, - would have 'manifestly' been changed."  Id. at 420.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

As a threshold matter, the Board finds the arguments advanced by the Veteran to allege CUE with the requisite specificity and, the Board will therefore, adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to the pleading deficiency, and the denial of a CUE on the merits).  

At the time of the September 2002 decision, the pertinent evidence of record consisted of the Veteran's service records confirming duty as a Hull Maintenance Technician (HT3); a DD Form 214N confirming that he was a shipfitter in service; a December 2000 VA examination report that did not show current diagnosis of asbestos-related respiratory disease; and an April 2000 report from a private physician (Dr. Mezey).  Dr. Mezey's report states that the Veteran had significant exposure to asbestos, an occupational history of exposure to asbestos since the mid-60's, and a current diagnosis of asbestos-related pleural disease.  In connection with his July 2002 application to reopen the previous and final rating decision, the Veteran submitted another copy of Dr. Mezey's April 2000 report and an August 2002 statement identifying the two places where he had worked after service, from 1978 to the present.  No other evidence was submitted.  

The Board notes that errors were made in the September 2002 rating decision that declined to reopen the claim.  The RO cited to the wrong regulation pertaining to the definition of new and material evidence when the amended provisions were for application.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, the RO failed to discuss the Veteran's newly submitted August 2002 statement in support of his claim.  Finally, the RO noted in its decision that the Veteran's exposure to asbestos in service was "minimal," where the service records indicated his military occupational specialty was a shipfitter.  

Notwithstanding the fact that the aforementioned errors were made in the September 2002 rating decision, the Board finds that it is not undebatable that the claim for service connection for asbestosis would have been: a) reopened (as no new and material evidence was submitted) or b) granted on the merits once reopened.  The Board notes that the Veteran's claim had been previously denied on the basis that the evidence did not establish that a current diagnosis of asbestosis was due to asbestos exposure in service.  The only new evidence submitted to reopen the final February 2001 rating decision was the August 2002 statement in support of the claim which still did not address the issue of nexus, and thus was not both new and material.  Further, even if the correct provisions pertaining to the definition of new and material evidence had been cited in the September 2002 rating decision, the claim would not have been reopened because no new and material evidence was submitted.  Finally, the Board observes that even if the claim had been reopened, competent and persuasive medical evidence showing that the Veteran had an asbestos-related disability that was proximately due to service (i.e. evidence of causal nexus) was still lacking.  Without such nexus, the underlying claim for service connection would not necessarily have been established.  

In short, the record does not reveal any kind of errors of fact or law in the September 2002 rating decision that, when called to the attention of later reviewers, compels the conclusions to which reasonable minds could not differ that the results would have been manifestly different but for the errors.  As it is not undebatable that a different result would have ensued, i.e., that the Veteran's claim would have been reopened and granted on the merits, the error complained of in the RO's September 2002 decision cannot be CUE.  As such, the Veteran's claim to revise or reverse September 2002 rating decision on the basis of CUE must be denied.

II. Reopened Claim

Having failed to reopen a final claim on the basis of CUE, the Veteran seeks to reopen his claim of service connection for asbestosis on the basis of new and material evidence.  

Here, the RO denied service connection for asbestosis in a February 2001 rating decision, on the basis that there was no indication the Veteran had asbestosis that was related to service.  The Veteran was provided notice of that rating decision and of his appellate rights in a letter sent on March 5, 2001.  He did not appeal this determination and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  Thirty-eight C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim, in this case, no pertinent evidence was received within a year of the unappealed February 2001 RO rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).      

The Veteran sought to reopen his claim for service connection in July 2002.  In a September 2002 rating action, the RO declined to reopen the claim on the basis that new and material evidence had not been submitted.  The Veteran was sent notice of that rating decision and of his appellate rights, in a letter dated September 19, 2002.  He did not appeal this determination and it too became final.  See Id.  No pertinent evidence was received within a year of the unappealed July 2002 RO rating decision.  See 38 C.F.R. § 3.156(b) (2011).

The Veteran sought to reopen his claim for service connection in July 2005.  The September 2002 rating decision is the last final determination of record relating to the claimed asbestosis disability.  That claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Since the September 2002 rating action, many pieces of evidence have been associated with the claims folder, to include post-service private treatment records, Social Security Administration (SSA) records, and a VA examination report.  Significantly, the private treatment records reflect a diagnosis of asbestosis and asbestos-related pleural disease based, in pertinent part, on the Veteran's exposure to asbestos insulation material while serving in the Navy for four years specifically.  The new evidence raises a reasonable possibility of substantiating the service connection claim and is new and material within the meaning of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Thus, the claim is reopened.  

III. Service Connection

The Veteran asserts that he was exposed to asbestos during active service and currently has an asbestos-related respiratory disability due to such exposure.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Based on the evidence of record, service connection for asbestosis is warranted.  First, a current disability is established.  Dr. Mezey, a private pulmonologist, provided a clinical report dated in April 2005 that shows a clinical impression of asbestosis and asbestos-related pleural disease based on chest x-rays.  In a letter submitted in July 2005, Dr. Mezey reported that chest x-rays performed in April 2000 and in April 2005 showed an ILO grading of 1/1 with bilateral pleural plaques.  Pulmonary function tests performed in April 2000 and in April 2005 show a decline in diffusing capacity from normal to 76 percent of predicted.  In a July 2005 letter, Dr. Mezey explained that the diagnosis of asbestosis was supported based on the following: 1) significant exposure to asbestos insulation materials in the Navy for four years, 40 years ago; 2) a latency period of greater than 15 years from the time of exposure to the development of signs and symptoms; 3) chest x-ray showing an ILO profusion of 1/1 s/t in both lower and mid-lung zones, along with bilateral circumscribed plaques; and 4) a reduced diffusing capacity with no evidence of pulmonary impairment from cigarette smoking.

The Veteran was afforded a VA pulmonary examination in July 2007.  The VA examiner, a nurse practitioner, reviewed the claims file, interviewed the Veteran and performed a clinical examination.  Based on the results of the clinical tests, the examiner stated that the diagnosis of asbestosis is supported in a letter found in the Veteran's claim file submitted by his pulmonologist.  However VA examination findings and diagnostics-chest x-ray and pulmonary function tests were within normal limits and do not support the diagnosis of asbestosis.  The examiner's rationale was that the Veteran did not meet the three key requirements for a diagnosis of asbestosis including a reliable history of asbestos exposure with the proper latency period; definitive evidence of interstitial fibrosis; and absence of other causes of diffuse parenchymal lung disease.  The examiner offered no explanation, however, as to why the Veteran did not meet each of these criteria.  This is significant because the evidentiary record otherwise shows that the Veteran had a reliable history of asbestos exposure (established by x-rays findings of pleural plaques) and met the latency period, was found to have evidence of interstitial fibrosis manifested by reduced DLCO, and has not been diagnosed with any other respiratory/pulmonary disorder to account for his symptoms.  

In addition, records from the Social Security Administration (SSA) reflect that the Veteran was awarded disability benefits in January 2007 based on a primary diagnosis of 'other disorders of the respiratory system.'  The disability onset date was in June 2005.  An SSA medical examination report shows that the Veteran was not found to have any evidence of chronic obstructive pulmonary disease.

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The diagnosis of asbestosis and asbestos-related pleural disease based on chest x-rays proffered by Dr. Mezey represents evidence of the claimed condition during the appeals period.  Resolving doubt in the Veteran's favor, a current asbestos-related disability has been established.  

Finally, the evidentiary record supports a finding that the current asbestosis and asbestos-related pleural disease is related to the asbestos exposure in service.  The Board notes further that Dr. Mezey, a pulmonologist, has essentially related the currently diagnosed asbestosis to the Veteran's in-service asbestos exposure.  This opinion is entitled to great probative weight in support of a finding of causal nexus in this case, as it was based on a physical examination of the Veteran, a review of the Veteran's history, and was supported with a detailed clinical rationale.  It has been held that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further, the opinion was not speculative in nature.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  There is no other competent medical opinion in the record that specifically addresses etiology or causation.  

On the basis of the foregoing, the Board resolves any and all doubt in the Veteran's favor, service connection for asbestosis is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

The claim to revise or reverse the September 2002 RO determination that denied service connection for asbestosis, to include on the basis of CUE, is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for asbestosis.

Resolving doubt in the Veteran's favor, service connection for asbestosis is granted.





REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disability, to include PTSD.  He has reported four in-service stressors that he believes are related to his current psychiatric disability.  

First, the Veteran reports that in February 1972 while stationed in Guam, he and his friends got in an altercation with local citizens and one of the locals was struck and killed by an automobile.  He stated that this incident was reported to the "Duty Officer."  Two former service members have submitted statements corroborating the Veteran's account and indicating that the local police were informed and a report was filed.  Second, he reports that in 1973, a pilot light went out in his apartment and it filled with gas causing him to become unconscious.  Third, the Veteran reports that he was involved in a motorcycle accident between January and March 1974 during which he broke his clavicle and almost killed his passenger.  Fourth, and finally, he reports that in March or April 1974, a fire broke out aboard the USS Simon Lake.  He reports that he was assigned to help fight the fire.

In April 2006, the RO issued a formal finding that indicated there was insufficient information to send these stressors to the U.S. Army and Joint Services Records Research Center (JSSRC) for verification.  However, in June 2006, the RO requested verification of the fourth stressor.  In July 2007, JSSRC responded that there was no evidence of a fire aboard the USS Simon during the reported timeframe.  The other three stressors were not submitted for verification.  However, review of the file reflects that a previous search of National Personnel Records Center (NPRC) in August 1980 for corroboration of the claimed motorcycle accident yielded unsuccessful results.  

With respect to the first stressor, the Board finds that it has been corroborated by the lay statements.  With respect to the second stressor, the service records confirm that in March 1973, the Veteran was admitted to a hospital in a semi-stuporous state after he fell asleep with a butane heater near his bedroom.  After 12 hours of hospitalization, he was discharged with a diagnosis of butane exposure.  The Veteran's brother has submitted a statement essentially corroborating this account and noting that since the gas inhalation incident, the Veteran has been depressed and quick to anger.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In light of the record, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, with regard to the Veteran's claim for TDIU, the Board finds that this claim is inextricably intertwined with the other issues on appeal.  In this decision, the Board has granted service connection for asbestosis.  The RO must assign a disability rating for this disability in the first instance.  Assignment of an initial evaluation for this disability may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  The Board is also remanding the issue of service connection for an acquired psychiatric disability to include PTSD.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed acquired psychiatric disorder.  After he has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

2.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his psychiatric symptoms.  Also, invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records with the claims folder and completion any JSSRC inquiry, schedule the Veteran for a psychiatric examination.  The claims file should be reviewed by the examiner and all necessary tests should be conducted.  The examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder (to include, but not limited to PTSD) had onset during service or is otherwise causally related to service.  A diagnosis of PTSD must be ruled in or excluded.

In offering these assessments, the examiner must acknowledge and discuss any competent lay report regarding any continuity of symptoms since service.  The examiner is also advised that service treatment records confirm treatment for butane inhalation in service.

4.  After completing any initial development deemed warranted based upon a review of the entire record, the RO should fully adjudicate the matter of assigning an initial rating for the now-service connected asbestosis disability.  Then, unless a schedular total (100 percent) disability rating is awarded, undertake any further development warranted with regard to the remanded claim for a TDIU, to include scheduling the Veteran for a VA examination to ascertain whether the service-connected disabilities alone preclude him from performing all forms of substantially gainful employment. 

6.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


